Advertising Representation Agreement This Client Services Agreement ("Agreement") is made as of the 17th day of August, 2009 ("Effective Date") between InvestingChannel, Inc. (“InvestingChannel” or “Representative”), a Delaware corporation, and the Client named below (“Client”).Capitalized terms not otherwise defined on this Agreement shall have the same meaning ascribed to such terms in the Terms and Conditions attached hereto and incorporated herein. WHEREAS, Client owns and operates its content and inventory located on www.mediasentiment.com (the “Website”); WHEREAS, Client desires to engage Representative for the solicitation and sale of advertising space and the representation of some of Client’s Inventory (as defined below). NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, THE PARTIES AGREE TO THE TERMS SET FORTH BELOW AND THE TERMS AND CONDITIONS ATTACHED HERETO: REPRESENTATION FORM Client Name: Media Sentiment, Inc. Representative: Marian Munz Telephone: (415) 205-1695 Address: 825 Van Ness Ave, 4th Fl. Fax: (415) 358 9853 San Francisco, CA 94102 Email Address: munz@mediasentiment.com InvestingChannel, Inc. Representative: Nikesh Desai Telephone: 646-467-7825 Address: 52 E. 13th St., Suite 5D Fax: 646-290-8452 New York, New York 10003 Email Address: nikesh@investingchannel.com Live Date: TBD Term: 12 months Payment Amount: Representative shall remit to Client fifty percent (50%) of Revenue (as defined below). For the first two weeks upon ad tag implementation, Representative may run some free ad campaigns to measure site performance. Development Fee: $0.00 – WAIVED Client Website(s): www.mediasentiment.com Payment Terms: InvestingChannel shall make payments to Client on or before the 45 days following the last day of the calendar month in which InvestingChannel collects and receives payment from the applicable advertiser and when payment totals at least $200.00 (the “Minimum Payment”). Inventory: All ad impressions that Client owns and serves through its Website(s), e-newsletters, registration and email database. IN WITNESS WHEREOF, InvestingChannel and Client have each caused this Agreement to be executed by their duly authorized representatives, effective as of the day and year first written above. INVESTINGCHANNEL, INC.: InvestingChannel, Inc. /s/ Nikesh Desai Signature President Title Nikesh Desai Name CLIENT: Media Sentiment, Inc. /s/ Marian Munz Signature President & CEO Title Marian Munz
